Exhibit 10.48

 

CERTAIN INFORMATION INDICATED BY [ * * * ] HAS BEEN DELETED FROM THIS
EXHIBIT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24b-2.

 

CORN SUPPLY AGREEMENT

(HERON LAKE, MINNESOTA)

 

THIS CORN SUPPLY AGREEMENT (the “Agreement”) is dated and made effective as of
September 1, 2011, by and between Heron Lake BioEnergy, LLC, a Minnesota limited
liability company (“Buyer”), and Gavilon, LLC, a Delaware limited liability
company (“Gavilon”) (each of Buyer and Gavilon is a “Party” and together they
are collectively referred to as the “Parties”).

 

RECITALS:

 

(a)                                  Buyer desires to have Gavilon originate and
supply corn (or assist in originating and supplying corn) required at Buyer’s
plant located at Heron Lake, Minnesota (the “Plant”), and to provide related
services to Buyer; and

 

(b)                                 Gavilon desires to enter into an agreement
with Buyer to originate and supply (or assist in originating and supplying) such
products and provide the related services for Buyer.

 

AGREEMENT:

 

NOW THEREFORE, in consideration of the above recitals and the mutual promises
and covenants set forth herein, the Parties agree as follows:

 

Article 1
DEFINITIONS AND INTERPRETATIONS

 

1.1           Definitions.  As used in this Agreement, the following terms have
the following meanings:

 

1.1.1                        “Agreement” means this Corn Supply Agreement.

 

1.1.2                        “Business Day” or “Business Days” means the hours
from 8:00 a.m. to 5:00 p.m. Central Time excluding Saturdays, Sundays, and
scheduled holidays observed by the Chicago Board of Trade, Chicago, Illinois,
USA.

 

1.1.3                        “Buyer’s Corn Order(s)” has the meaning given in
Section 3.2.1.

 

1.1.4                        “Change in Control” means a change in the ownership
of a Party, whereby such change results in any person or group (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934),
other than Project Viking, L.L.C. or any affiliates owned or controlled by Ron
and Diane Fagen with respect to Buyer, directly or indirectly, having the
ability to control the governing body of such Party.

 

1.1.5                        “Claims” has the meaning given in Section 10.2.

 

1.1.6                        “Confidential Information” has the meaning given in
Section 9.1.

 

--------------------------------------------------------------------------------


 

1.1.7                        “Confirmed Order” has the meaning given in
Section 3.2.2.

 

1.1.8                        “Constructively Placed” or “Constructive Placement”
means, with respect to a shipment of Corn by railcar, that such railcar has been
deemed constructively placed by the applicable railroad to the Delivery Point.

 

1.1.9                        “Corn” means corn to be sold by Gavilon to Buyer
pursuant to the terms of this Agreement and as further described in Section 3.1.

 

1.1.10                  “Corn Buyer(s)” has the meaning given in Section 3.2.

 

1.1.11                  “Delivered Corn Price” means the price in $/bushel for
the applicable Corn as established in the applicable Buyer’s Corn Order or
Confirmed Order.

 

1.1.12                  “Delivery Point” means the location at the Plant where
the Corn is unloaded from railcars or trucks to storage.

 

1.1.13                  “Delivery Schedule” has the meaning given in
Exhibit “A”.

 

1.1.14                  “Demurrage” means all costs, damages, penalties and
charges resulting from any delay in loading and/or unloading of Corn shipments,
including, without limitation, any delay related to any truck or railcar (as
applicable) being incapable of timely offloading any shipment of Corn due to
mechanical failure or for other reasons.

 

1.1.15                  “Elevator” means, collectively, (i) the grain elevators
owned by Lakefield Farmers Elevator, LLC, and located in Lakefield, Minnesota
(1,872,000 bushel capacity) and Wilder, Minnesota (920,000 bushel capacity), and
(ii) the grain storage facility owned by Buyer and located in Heron Lake,
Minnesota (550,000 bushel capacity) which is utilized for temporary grain
storage prior to use at the Plant.

 

1.1.16                  “Ethanol and DDG Agreement” has the meaning given in
Section 10.1.

 

1.1.17                  “Force Majeure” has the meaning given in Section 11.2.

 

1.1.18                  “Holiday” means New Year’s Day, Good Friday (i.e.,
Friday before Easter Sunday), Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day.

 

1.1.19                  “Indemnitee Group” has the meaning given in
Section 10.2.

 

1.1.20                  “Indemnitor” has the meaning given in Section 10.2.

 

1.1.21                  “Limited Sale(s)” has the meaning given in Section 3.9.

 

1.1.22                  “Initial Term” has the meaning given in Section 2.1.

 

1.1.23                  “Master Agreement” means the Master Netting, Setoff,
Credit and Security Agreement of even date herewith between Buyer and Gavilon.

 

1.1.24                  “NGFA” means the National Grain and Feed Association.

 

1.1.25                  “Plant” has the meaning given in the first recital.

 

2

--------------------------------------------------------------------------------


 

1.1.26                  “Renewal Terms” has the meaning given in Section 2.2.

 

1.1.27                  “Representatives” has the meaning given in Section 9.2.

 

1.1.28                  “Storage Agreement” means that certain Corn Storage
Agreement, dated concurrently herewith, by and between Gavilon and Lakefield
Farmers Elevator, LLC, a Minnesota limited liability company.

 

1.1.29                  “Supply Fee” has the meaning given in Section 3.3.

 

1.1.30                  “Term” means the Initial Term and any Renewal Terms.

 

1.1.31                  “Third-Party Purchases” has the meaning given in
Section 3.1.

 

1.1.32                  “Trade Rules” means the trade rules of the NGFA Trade
Rules and Arbitration Rules Booklet, as amended March 5, 2010, and as otherwise
amended or restated from time to time.  Any reference to the Trade Rules in this
Agreement shall be a reference to the specific portions of the Trade Rules which
are applicable to such reference.  By way of example and not limitation, any
reference to arbitration in accordance with the terms of the Trade Rules shall
be a specific reference to the arbitration provisions of the Trade Rules.

 

1.2           Industry Usage.  Any word, phrase or expression that is not
defined in this Agreement and that has a generally accepted meaning in the
custom and usage in the corn industry shall have that meaning in this Agreement.

 

Article 2
TERM

 

2.1           Initial Term. This Agreement shall become effective as of the date
hereof and shall remain in effect for two (2) years (the “Initial Term”) unless
extended as set forth in Section 2.2.

 

2.2           Renewal Terms.  This Agreement shall automatically extend for
successive one (1) year terms (each a “Renewal Term”), unless either (i) at
least six (6) months prior to expiration of the Term, Gavilon provides written
notice to Buyer that the Agreement shall terminate at the end of the
then-current Term, or (ii) at least sixty (60) days prior to expiration of the
Term, Buyer provides written notice to Gavilon that the Agreement shall
terminate at the end of the then-current Term.

 

Article 3
CORN SUPPLY TERMS

 

3.1           Supply of Corn. Except as otherwise provided in this Agreement,
Buyer agrees to purchase from Gavilon one-hundred percent (100%) of Buyer’s corn
requirements at the Plant, and Gavilon agrees to supply and sell such corn to
Buyer, at the Delivered Corn Price and otherwise in accordance with terms and
conditions of this Agreement (the “Corn”).  Gavilon may deliver the Corn via
railcars or trucks with such shipments not to exceed size units as mutually
agreed.  The Parties agree to discuss Corn availability and delivery options,
and to reach a mutually-acceptable Delivery Schedule as set forth in
Exhibit “A”.

 

3

--------------------------------------------------------------------------------


 

Should Buyer subsequently plan to increase crush volumes at the Plant in excess
of the current maximum volume, whether via expansion or otherwise, Buyer shall
utilize Gavilon to supply the Corn needed for such increased production, all in
accordance with the terms of this Agreement.

 

3.2           Delivered Corn Price; Confirmation Process.  As of the date of
this Agreement, the Parties anticipate that Buyer shall utilize its own
personnel to originate and supply corn required at the Plant (each a “Corn
Buyer” and collectively the “Corn Buyers”); provided, however, in the event that
the Corn Buyers are unable to originate and supply enough Corn for the Plant,
then Gavilon shall assist in originating and supplying corn.  Buyer acknowledges
and agrees that any Corn Buyers shall be employees or subcontractors (as
applicable) of Buyer, and Buyer shall maintain all responsibility and liability
for paying wages, benefits or other forms of remuneration for such Corn Buyers’
activities.

 

3.2.1                        In the event that Buyer originates and supplies
Corn for its Plant, Buyer shall establish the Delivered Corn Price based upon
its offer and confirmation process with the seller of the Corn (each a “Buyer’s
Corn Order” and collectively the “Buyer’s Corn Orders”); provided, however, the
terms and conditions of each Buyer’s Corn Order shall fit within the parameters
as set forth on Exhibit “B”.  At least one time per day, Buyer shall provide
Gavilon with all Buyer’s Corn Orders for such day, whereby such Orders shall be
input into Gavilon’s electronic system for tracking Corn purchases, with any
such input process to be mutually agreed upon by the parties.  After receiving
the Buyer’s Corn Orders, Gavilon shall send a “confirmation” back to Buyer which
reflects (i) the total amount of bushels purchased by Corn Buyer during said day
for a specified period (i.e., a specified week, month or quarter), and (ii) the
average price for the bushels purchased in each confirmation.  By way of example
and not limitation, in the event that there are 50 Buyer’s Corn Orders during
any particular day, whereby (i)  25 of such Orders are for delivery during the
week of December 5-9, 2011, (ii) 15 of the Orders are for delivery in January 
2012, and (iii) 10 of the orders are for delivery anytime during the first
quarter of 2012, then Gavilon would provide Buyer with three “confirmations” to
reflect in the aggregate the amount of bushels specifically purchased in the 50
Buyers Corn Orders for delivery during the specific week, month and quarter, and
the average price per bushel for such purchases.  In the event that the Corn
Buyers determine that he/she/they cannot originate and supply enough Corn as
needed for the Plant at any time, Buyer shall promptly notify Gavilon and
request that Gavilon assist in originating and supplying Corn in accordance with
Section 3.2.2 below.  After entering the Buyer’s Corn Orders into Gavilon’s
system as described in this Section 3.2.1., Buyer shall have no right to
subsequently change any such Buyer’s Corn Orders or sell any of the Corn
purchased under such Buyer’s Corn Orders except as set forth in Section 3.9
below.

 

3.2.2                        In the event that Buyer desires to have Gavilon
assist in originating and supplying Corn for the Plant, the Delivered Corn Price
to Buyer will be established through an “offer” and “confirmation” process
between both Parties.  Gavilon will offer market-based (delivered) Corn prices
to Buyer and Buyer shall timely confirm the offered price, volume and delivery
period to establish each “Confirmed Order”, all as set forth in Exhibit “A”.  To
the extent that any terms of any Confirmed Order conflict with the terms of this
Agreement, the terms of this Agreement shall govern unless both Parties have
specifically expressed their intent in writing to supersede the terms of this
Agreement.  Should Buyer reject, or fail to confirm,

 

4

--------------------------------------------------------------------------------


 

the Corn offers on said timely basis, Gavilon will be relieved of any obligation
to deliver any such Corn or to procure any substitute Corn should Buyer’s
inventory become depleted as a result.

 

3.3           Gavilon Supply Fee.  Buyer shall pay Gavilon a “Supply Fee” for
every bushel of Corn received at the Elevator or Plant by Buyer from a Buyer’s
Corn Order or a Confirmed Order.  The Supply Fee shall be based upon the
following:

 

3.3.1                        [ * * * ] for every bushel of Corn purchased by
Gavilon for Buyer; and

 

3.3.2                        The length of time measured between (i) Gavilon’s
purchase of any Corn under Buyer’s Corn Orders which is either stored in, or
enroute to or from, the Elevator or the Plant after Gavilon’s payment for such
Corn, and (ii) Buyer’s receipt of an invoice for such Corn after title to the
Corn passes from Gavilon to Buyer.  [ * * * ].

 

Gavilon will invoice and identify the Supply Fee (i) arising under Section 3.3.1
above on each invoice related to delivery of Corn to Buyer, and (ii) arising
under Section 3.3.2 above on each Netting Statement (as defined in the Master
Agreement).  Buyer hereby acknowledges that the Supply Fee charged by Gavilon in
accordance with the terms of this Section 3.3 has been reduced from Gavilon’s
normal fees and charges to other purchasers of Corn, with such discount
reflecting, in part, the value of storage services received by Gavilon under the
terms of the Storage Agreement.  Buyer further acknowledges and agrees that the
benefits it receives from Gavilon under this Agreement, the Master Agreement and
any other agreements referenced herein or therein shall constitute fair and
adequate consideration for the storage provided by Buyer’s wholly-owned
subsidiary Lakefield Farmers Elevator, LLC under the terms of the Storage
Agreement.

 

3.4           Buyer’s Failure to Purchase.  In the event that Gavilon is
prepared to deliver Corn per the relevant Buyer’s Corn Order or Confirmed Order,
and Buyer fails to take delivery of any such tonnage, and Gavilon, after using
commercially reasonable efforts to mitigate any damages, sells such Corn to a
substitute buyer, then Buyer shall reimburse Gavilon for (i) the amount, if any,
by which the Delivered Corn Price exceeds the price paid by the substitute
buyer, plus (ii) reasonable out-of-pocket additional costs incurred by Gavilon
due to such substitute sale, including, without limitation, additional leased
railcar costs, dead mileage costs for leased railcars, and out-of-pocket costs
of selling Corn (Gavilon’s internal costs shall be excluded).  If Gavilon is
unable to sell the Corn to a substitute buyer, then Buyer shall reimburse
Gavilon for the entire purchase price plus reasonable additional costs, and
Gavilon shall sell and redeliver such Corn to Buyer (at Buyer’s expense).  Buyer
acknowledges and agrees that Gavilon shall be entitled to the Supply Fee on Corn
sales under this Section.  Payment shall be made according to the terms set
forth in Article 4 upon Buyer’s receipt of appropriate documentation from
Gavilon, including, without limitation, invoices and receipts related to such
sale of Corn.  All such additional costs incurred by Gavilon, if any, shall be
fully documented by Gavilon and submitted to Buyer as a condition to Buyer’s
reimbursement hereunder.  Except to the extent specified in Section 8.2.1, the
remedy specified in this Section 3.4 shall be Gavilon’s sole and exclusive
remedy in the event that Buyer fails to take delivery of any Corn per the
relevant Buyer’s Corn Order or Confirmed Order.

 

3.5           Delivery Shortfall.  If Gavilon fails to make available for
purchase the quantity of Corn specified in any Buyer’s Corn Orders, Buyer shall
be responsible for addressing any such shortfalls with the seller of such Corn
under the Buyer’s Corn Order.  If Buyer is unable to obtain satisfaction from
the supplier under the Buyer’s Corn Order, Buyer may request that Gavilon obtain
replacement Corn in accordance with Section 3.2.2; provided, however, Buyer
shall

 

5

--------------------------------------------------------------------------------


 

maintain responsibility for obtaining any remedies against the original supplier
of such Corn as agent of Gavilon or as assignee of Gavilon under the original
contract, and Buyer shall be entitled to retain any damages or other amounts
obtained against the original supplier.  If requested by Buyer, Gavilon shall
provide reasonable assistance to Buyer and provide reasonable documentation in
addressing Corn shortfalls arising under Buyer’s Corn Orders.

 

If Gavilon fails to make available for purchase the quantity of Corn specified
in any Confirmed Orders or in the event Corn specified in any Confirmed Order is
rightfully rejected, and Buyer, using commercially reasonable efforts to
mitigate any damage, is unable to obtain a substitute supply of Corn at a price
equal to or less than the Delivered Corn Price, as set forth in such specified
Confirmed Orders, then Gavilon shall pay Buyer: (i) the amount, if any, by which
the Delivered Corn Price is less than the price paid by Buyer for substitute
supply, multiplied by the delivery shortfall (Confirmed Order quantity less the
amount actually delivered by Gavilon); plus (ii) any reasonable additional costs
solely and directly incurred by Buyer to identify a substitute seller.  All such
additional costs incurred by Buyer, if any, shall be fully documented by Buyer
and submitted to Gavilon as a condition to Gavilon’s payment obligation
hereunder.  Except to the extent specified in Section 8.3, the remedy specified
in this Section 3.5 shall be Buyer’s sole and exclusive remedy in the event that
Gavilon fails to supply the quantity of Corn specified in any Confirmed Order.

 

3.6           Gavilon Responsibilities.  In addition to, and without limiting
Gavilon’s other obligations hereunder, Gavilon shall:

 

3.6.1                        Coordinate logistics for delivery of the Corn in
accordance with the applicable Delivery Schedule.

 

3.6.2                        Be responsible for all inbound shipment logistics
including the management of railcars and truck transportation.

 

3.6.3                        Manage all claims by Gavilon vendors under, and be
responsible for such vendors’ compliance with shipments governed by, the various
Trade Rules.

 

3.7           Buyer Responsibilities.  In addition to, and without limiting
Buyer’s other obligations hereunder, Buyer shall:

 

3.7.1                        Advise Gavilon of Buyer’s annual Corn requirements,
and provide Gavilon with timely and accurate forecasts of the amount, as well as
the type or grade, of Corn needed pursuant to Exhibit “A”.

 

3.7.2                        Provide timely notice to Gavilon if Buyer desires
Gavilon to assist in originating and supplying Corn due to any shortfall in
Buyer’s ability to originate and supply Corn to the Plant.

 

3.7.3                        Provide to Gavilon on a daily basis complete and
accurate reports and downloads of all related data on Corn (i) delivered to the
Plant, (ii) moved from storage at the Plant into the grinders at the Plant, and
(iii) sold as a Limited Sale in accordance with Section 3.9 below.

 

3.7.4                        Provide to Gavilon on a daily basis all data
related to the Buyer’s Corn Orders, as described in Section 3.2.1.

 

6

--------------------------------------------------------------------------------


 

3.7.5                        Inform Gavilon of all scheduled Plant shutdowns at
the time the quarterly Delivery Schedule is submitted by Buyer under
Exhibit “A”, Section 1, and as soon as reasonably possible after Buyer becomes
aware of the occurrence of any event that may result in an unscheduled Plant
shutdown.

 

3.7.6                        Provide a designated individual for daily
operational and logistic issues and provide a designated individual for pricing
and other contractual issues.

 

3.7.7                        Submit to Gavilon by 10:00 A.M. (Central time) each
Monday an inventory report reflecting total Corn inventory.

 

3.7.8                        Make available certain of its employees or
subcontractors to serve as Corn Buyers to purchase Corn from producers as
necessary to meet the Delivery Schedule for Corn.

 

3.7.9                        Operate the Plant scales where the Corn is received
from the delivering parties, for the purpose of receiving, weighing and
inputting customer account information related to the delivery and unloading of
Corn.  Buyer shall notify Gavilon immediately of any errors, problems or
complaints from any third-party relating to the Plant scales, operation of the
scales and/or weighing of Corn.  Buyer will maintain properly certified scales
in accordance with the Trade Rules and accurately weigh, grade and account for
all such incoming Corn.  Buyer shall provide, at least on an annual basis,
Gavilon with any certification certificates related to its scales and, in the
event that either Buyer or Gavilon reasonably believes that any scales are not
working properly, either Party may request that such scales be tested and
recertified.

 

3.7.10                  Provide to Gavilon certain annual reports and financial
statements of Buyer in accordance with the terms of the Master Agreement.

 

3.8           Trade Rules.  The Parties agree that they are subject to the Trade
Rules for purposes of this Agreement; however, the terms of this Agreement shall
govern in the event of a conflict with the applicable Trade Rules.  Each Party
is responsible for the administration and execution of the Trade Rules with
respect to their respective suppliers of Corn.  Buyer agrees to comply with the
Trade Rules to the extent applicable to Corn specifications, analysis and
discounts, unless otherwise stated herein.

 

3.9           Limited Corn Sales.  Buyer shall have the right to make certain
limited Corn sales (each a “Limited Sale”) for purposes of either (i) supplying
local users with Corn consistent with Buyer’s past practices or (ii) locking in
profits when Buyer’s Corn supplies are adequate to continue operations at the
Plant despite the sale of such Corn.  In order to accomplish a Limited Sale,
Buyer shall notify Gavilon in writing of its desire to make such Limited Sale
and provide Gavilon with information on the terms and conditions of such Limited
Sale (the “Sale Notice”).  Gavilon shall review the Sale Notice and, within a
reasonable time, provide Buyer with approval of such Limited Sale; provided,
however, Gavilon may withhold its consent for Buyer’s request to make any
Limited Sale if Gavilon determines, in its sole and reasonable discretion, that
such Limited Sale would materially and adversely impact operations at the Plant
or have a negative impact on Buyer’s netting payments under the terms of the
Master Agreement.  Upon Gavilon’s approval of any Limited Sale, Buyer shall have
the right to make such sale in accordance with the terms of the Sale Notice.  If
such sale of Corn shall occur from the Elevator(s) located in Lakefield,
Minnesota or Wilder, Minnesota, Gavilon shall provide Lakefield Farmers
Elevator, LLC with notice that Buyer has the right to sell such Corn in
accordance with the terms of the

 

7

--------------------------------------------------------------------------------


 

Sale Notice.  Any Corn sold under the terms of a Sale Notice may be shipped from
any Elevator, and Buyer shall provide Gavilon with a report as soon as
reasonably practicable stating from which Elevator the Corn will be shipped and
specifically note any such shipment in the daily reports provided to Gavilon in
accordance with Section 3.7.3.  Upon approval of any Limited Sale, Gavilon shall
issue an invoice or confirmation to Buyer for such Corn, whereupon payment by
Buyer for such invoice or confirmation, along with a credit to Buyer for the
proceeds of such sale, shall be made in accordance with the Master Agreement.

 

3.10         Beginning / Ending Corn Purchase / Sale.  Effective as of the date
of this Agreement, Gavilon agrees to purchase all Corn currently owned by Buyer
and located in the Elevator (the “Initial Purchase”) for a price per bushel
equal to (i) [ * * * ], minus (ii) [ * * * ] per bushel (the “Iniital Purchase
Price”).  Gavilon and Buyer shall work in good faith to determine the amount of
Corn owned by Buyer in the Elevators as of the effective date of this Agreement,
and after agreeing on such amount Gavilon’s payment of the Initial Purchase
Price to Buyer for the Initial Purchase shall be due two (2) Business Days
later.  Upon any termination of this Agreement at the end of its natural Term
(but not due to an event of default), Buyer shall purchase all Corn then owned
by Gavilon and located in the Elevator (the “Final Purchase”) for a price per
bushel equal to (i) [ * * * ], minus (ii) [ * * * ] per bushel (the “Final
Purchase Price”).  Gavilon and Buyer shall work in good faith to determine the
amount of Corn owned by Gavilon in the Elevators as of the date of such
termination, and after agreeing on such amount Buyer’s payment of the Final
Purchase Price to Gavilon for the Final Purchase shall be due two (2) Business
Days later.

 

Article 4
BILLING AND PAYMENT

 

4.1           Corn Billing.  Gavilon shall issue to Buyer, at the time title for
Corn passes from Gavilon to Buyer in accordance with Section 12.1 below, an
invoice containing the description of delivered products, estimated weight and
price, date of shipment, point of origin, and amount payable to Gavilon
including the Supply Fee.  By entering into this Agreement, Buyer acknowledges
that Gavilon’s method for obtaining a calculation of the amount of Corn
delivered into the grinders at the Plant shall require Buyer to provide Gavilon
with data reflecting such amounts, all in accordance with Section 3.7.3 above.
In an effort to confirm that the amount of Corn remaining in the Elevator at the
end of each month is consistent with the data received showing the amount of
Corn delivered into the grinders at the Plant and the amount of Corn shipped
into or out of the Elevator, Buyer shall provide Gavilon with a measurement of
the amount of Corn remaining in the Elevator at the end of each month.  In the
event that there is ever a discrepancy between the data regarding the amount of
Corn moved into the grinders at the Plant and the amount of Corn remaining in
inventory, Buyer and Gavilon shall work in good faith to true-up such amounts
and account for the same.  Either Party may request a third-party audit of the
Corn located in the Elevators as of the end of any month, with any such audit to
be paid for by the requesting Party.  Additionally, Buyer shall provide Gavilon
with any audit information it receives each year from the State of Minnesota
which, as of the date of this Agreement, occurs two times per year.

 

4.2           Payment.  Subject to the receipt of the invoice and other
information required in Section 4.1, payment therefor will be made in accordance
with the Master Agreement.

 

8

--------------------------------------------------------------------------------


 

Article 5
CORN GRADE AND QUALITY SPECIFICATIONS

 

5.1           Corn Quality Specifications. Any Corn purchased by Buyer from
Gavilon under a Confirmed Order shall, at the time of delivery by Gavilon to
Buyer pursuant to this Agreement, meet the specifications provided in
Exhibit “C”.  In the event that any Corn does not meet such specifications at
the time of delivery, Buyer shall have the right to reject such Corn.  Except as
set forth in the preceding sentence and in Section 5.3, Gavilon makes no
warranty, whether expressed, implied, statutory or otherwise, concerning the
Corn sold hereunder, and Gavilon expressly disclaims any implied warranty of
merchantability or fitness or suitability for a particular purpose.  Buyer
assumes all risk and liability resulting from (i) Corn purchased by Corn Buyers
under Buyer’s Corn Orders, provided Buyer shall have the right to reject such
Corn in the event it does not meet the contract specifications or the
specifications established from time to time by Buyer in accordance with
Exhibit “C”, whereupon Buyer shall maintain its rights against the supplier in
accordance with Section 3.5 above, and (ii) the use and sale of any Corn and
products made from any Corn, whether used singly or in combination with other
substances or in any process.  There are no oral warranties collateral to or
affecting the sale of any Corn from Gavilon to Buyer.

 

5.2           Specification Responsibilities.  Gavilon shall allow Buyer to have
the right to inspect, test, weigh and grade any and all Corn deliveries.  Buyer
shall have the right to reject any Corn that does not meet specifications,
whereupon Buyer shall maintain its rights against Gavilon or any other supplier
in accordance with Section 3.5 above.  Should Buyer modify, alter or unload any
or all Corn from the delivery vessel (i.e., railcar or truck), the portion of
the shipment that is modified, altered or unloaded (other than is necessary for
the tests contemplated hereunder) shall be considered accepted without rights of
shipment rejection.

 

5.3           Express Warranty Against Liens.  Gavilon represents and warrants
that title to all Corn delivered and sold under a Confirmed Order will be free
and clear of all liens, security interests and other encumbrances.  Gavilon
makes no representations and warranties to title with regard to any Corn
delivered and sold under a Buyer’s Corn Order and Buyer shall be solely
responsible for ensuring that any Corn purchased under a Buyer’s Corn Order is
free and clear of all liens, security interests and other encumbrances.

 

Article 6
LOGISTICS AND DELIVERY OF CORN

 

6.1           Railroad Coordination. Gavilon will track the estimated time of
arrival and placement and release times at origin and destination.  Gavilon will
also coordinate unloading schedules in an effort to minimize Demurrage exposure.

 

6.2           Demurrage.  Buyer shall be responsible for any Demurrage that
arises with regard to (i) any Corn purchased under a Buyer’s Corn Order and
(ii) purchased from Gavilon under a Confirmed Order after the railcar has been
Constructively Placed, or the truck has been placed, at the Plant for
unloading.  Demurrage shall be calculated in accordance with the rules of the
applicable carrier.

 

6.3           Notification of Problems with Delivery.  Gavilon shall promptly
inform Buyer of any problem regarding any Corn delivery, including the possible
event that Corn is not available for purchase by Gavilon in the quantity or type
originally ordered per the relevant Buyer’s Corn Order or Confirmed Order. 
Similarly, Buyer shall promptly inform Gavilon of any problems in accepting any
Corn delivery.

 

9

--------------------------------------------------------------------------------


 

Article 7
RISK MANAGEMENT

 

7.1           Monitoring of Corn Positions.  Gavilon will monitor Corn purchases
and may (but shall not be required to), from time to time, make suggestions
concerning Buyer’s risk management program and the position of its Corn
purchases for future physical delivery.  After receiving any Buyer’s Corn Orders
or establishing any Confirmed Order, Gavilon shall take the risk of any hedge
thereafter made on such Corn by Gavilon.

 

7.2           Market Conditions.  Gavilon will review with Buyer on a daily
basis market conditions relating to Corn, existing Corn supply and ownership
positions, and forward marketing strategies in an attempt to assist Buyer in
lowering its cost of Corn.  It is understood by Buyer that all risk management
services must be tied to a valid written purchase contract requiring physical
delivery of Corn to Buyer.

 

7.3           No Liability. Buyer recognizes that Gavilon’s monitoring of Corn
positions, periodic suggestions (if any), review of market conditions and risk
management services are informational and optional, and that the final decisions
concerning purchases and risk management strategies, and the implementation of
such strategies, will be made by, and is the sole responsibility of, Buyer. 
Gavilon is not responsible for any Buyer losses or entitled to any Buyer gains
resulting from risk management information supplied by Gavilon.

 

Article 8
DEFAULT AND TERMINATION

 

8.1           Termination by Mutual Agreement.  This Agreement may be terminated
upon mutual written agreement between the Parties.

 

8.2           Termination By Either Party.  Except as otherwise provided in this
Agreement, either Party may immediately terminate this Agreement upon written
notice to the other Party if:

 

8.2.1                        The other Party defaults on any material term,
covenant or condition hereunder and fails to cure such default within thirty
(30) days after receiving written notice thereof from the non-defaulting Party;

 

8.2.2                        Such other Party shall (i) become subject to any
foreclosure proceeding by such Party’s primary lender or other material
creditor(s), or (ii) become insolvent or shall suffer or consent to or apply for
the appointment of a receiver, trustee, custodian or liquidator of itself or any
of its property, or shall generally fail to pay its debts as they become due, or
shall make a general assignment for the benefit of creditors, or such other
Party shall file a voluntary petition in bankruptcy, or seek reorganization, in
order to effect a plan or other arrangement with creditors or any other relief
under the Bankruptcy Code, Title XI of the United States Code, as amended or
recodified from time to time, or under any state or federal law granting relief
to debtors;

 

8.2.3                        Such other Party defaults on any payment obligation
with such Party’s primary lender or any other material creditor(s), or such
other Party has received notice of acceleration or demand for payment from such
Party’s primary lender or any other material creditor, and such payment
obligation default is not cured or the primary lender or material creditor does
not forbear such payment obligation

 

10

--------------------------------------------------------------------------------


 

default, acceleration or demand for payment within ten (10) days following such
default or notice;

 

8.2.4                        Such other Party is in default under the Ethanol
and DDG Agreement, the Master Agreement or the Storage Agreement  (and such
default is not cured within the applicable cure period); or

 

8.2.5                        A Change in Control occurs in such other Party in
violation of Section 14.1.

 

8.3           Default for Non-Payment or Non-Delivery.  If either Party: 
(i) does not make payment as required under Section 2 of the Master Agreement
within ten (10) days following written notice to the defaulting party; or
(ii) otherwise fails to post margin or perform its other obligations under the
Master Agreement, the non-defaulting party shall have the right to immediately
terminate this Agreement.  If Gavilon is responsible for supplying Corn to Buyer
in accordance with the terms of Section 3.2.2, and if Gavilon fails to make
deliveries in accordance with the terms of Confirmed Orders for a period of ten
(10) consecutive days (but excluding any days during which the Plant has been
shut down), such action shall be deemed an event of default and Buyer shall have
the right to immediately terminate this Agreement upon written notice to
Gavilon.  For purposes of calculating such ten (10) day period, each day for
which there is no Delivery made (but a Confirmed Order indicates a Delivery
should occur), shall be deemed to be a day on which Gavilon has failed to
deliver.

 

8.4           Termination for Force Majeure. In the event that Force Majeure
shall continue unabated for a period of six (6) months from the date a Party
gives notice thereof pursuant to Article 11, either Party hereto shall have the
right to terminate this Agreement by furnishing written notice to the other
Party no less than thirty (30) days prior to, or after, the expiration of such
six (6) month period, with termination effective upon the later of the
expiration date of such 6-month period or such 30-day notice.

 

8.5           Rights and Obligations Upon Termination.  Any rights and
obligations of Gavilon or Buyer to payments accrued through termination, the
obligations of Buyer under Section 3.4 and the obligations of Gavilon under
Section 3.5, as well as obligations of the Parties under Buyer’s Corn Orders or
Confirmed Orders for the supply of Corn that exist at the time of termination,
shall remain in effect following termination of this Agreement.  The above
notwithstanding, Gavilon shall have no obligation to supply Corn to Buyer
(whether pursuant to outstanding Buyer’s Corn Orders or Confirmed Orders or
otherwise) in the event of termination due to Buyer’s nonpayment or failure to
post margin.  Upon termination of this Agreement for any reason, each Party
shall thereafter be relieved from its respective obligations and have no further
liability hereunder, except as set forth in this Section 8.5 and for (i) the
confidentiality obligations set forth in Article 9, (ii) the rights and
obligations set forth in Article 10 and Article 14, and (iii) matters involving
fraud.

 

Article 9
CONFIDENTIALITY

 

9.1           Confidential Information.  For purposes of this Agreement, the
term “Confidential Information” shall mean the terms of this Agreement and any
information which is not in the public domain and is disclosed by one Party to
the other pursuant to this Agreement and which is in written, graphic, machine
readable or other tangible form.  Confidential Information may also include oral
information disclosed by one Party to the other pursuant to this Agreement,
provided that such information is designated as Confidential Information at the
time of disclosure and is reduced to writing by the disclosing Party within a
reasonable time (not to exceed ten (10)

 

11

--------------------------------------------------------------------------------


 

days) after its oral disclosure, and the writing is marked in a manner to
indicate its confidential nature and delivered to the receiving Party.  Nothing
in this Agreement shall be construed to prohibit or limit a receiving Party from
disclosing information (a) previously known to it, (b) independently developed
by it without use of the disclosing Party’s Confidential Information by those
employees or representatives of the disclosing Party that have not had access to
such Confidential Information, as can be substantiated by reasonable evidence,
(c) acquired by it from a third party which was not, to the receiving Party’s
knowledge, under an obligation to the disclosing Party or any third party not to
disclose such information, (d) that is or becomes publicly available through no
breach by the receiving Party, or (e) to the extent disclosure and filing of
such information is required by law or by the rules, regulations or practices of
the Securities and Exchange Commission or any exchange or automated quotation
system upon which shares of such Party may be listed, quoted or traded.  Prior
to filing, the disclosing Party will notify the other Party and cooperate in
such a manner intended to minimize or reduce, to the extent permissible under
the applicable laws, rules or regulations, the disclosure of the terms of this
Agreement.  If a receiving Party receives a subpoena or other validly issued
administrative or judicial process demanding Confidential Information of a
disclosing Party, the receiving Party must promptly notify the disclosing Party
and tender to it the defense of such demand.  Unless the demand has been timely
limited, quashed or extended, the receiving Party will thereafter be entitled to
comply with that demand to the extent required by law but shall exercise
commercially reasonable efforts to obtain an order or other reliable assurance
that confidential treatment will be accorded to such Confidential Information. 
If requested by the disclosing Party, the receiving Party shall cooperate (at
the expense of the disclosing Party) in the defense of such a demand.

 

9.2           Nondisclosure.  Each Party acknowledges that, by reason of this
Agreement, its principals, employees, agents, advisors, lenders and other
financing sources (collectively, “Representatives”) may become privy to
Confidential Information belonging to the other Party.  The receiving Party
agrees that it will not, without the prior written consent of the disclosing
Party, disclose to any third parties or use for its own benefit any such
Confidential Information except in the carrying out of its obligations under
this Agreement.  The receiving Party shall inform each of its Representatives of
the confidential nature of such Confidential Information and shall be
responsible for the compliance by such Representatives with the provisions of
this Article 9.  The confidentiality obligations hereunder shall survive any
expiration or termination of this Agreement.

 

9.3           Announcements.  Any public statements, press releases and similar
announcements concerning the negotiation or consummation of the transactions
contemplated hereby, including such statements made by Representatives of the
Parties, shall be jointly planned and coordinated by the Parties.  Neither Party
shall issue any such statement without the prior review (for which the reviewing
Party shall have a minimum of five (5) Business Days) and consent of the other
Party, which consent shall not be unreasonably withheld or delayed.  In no event
will the terms and conditions of this Agreement be disclosed except to the
extent required by applicable law.

 

Article 10
LIMITATION OF LIABILITY; INDEMNIFICATION; INSURANCE

 

10.1         Limitation of Liability.  Without limiting any express remedies set
forth in this Agreement, and except for any acts of willful misconduct or fraud,
neither Buyer nor Gavilon will be liable to each other or any third party for
any indirect, consequential, punitive, exemplary or special damages, loss of
business expectations, lost profits, or business or facility interruption or
shut-down costs.  Under no circumstances (other than for willful misconduct or
fraud) will either Party be liable to the other for any damages for breach that
collectively arise under this

 

12

--------------------------------------------------------------------------------


 

Agreement and the Ethanol and Distiller’s Grain Marketing Agreement, dated
concurrently herewith (“Ethanol and DDG Agreement”), and exceed the total amount
of $1,000,000; provided, however, that such limitation shall not apply with
respect to (a) the payment by Buyer for Corn received hereunder, (b) the
obligation of Gavilon to reimburse Buyer for payments in respect of
nonconforming or undelivered Corn arising from Confirmed Orders, (c) third-party
Claims involving personal injury or property damage asserted under Section 10.2,
or (d) damages covered by the insurance specified below.  In the event that
damages exceed such limitation, the sole remedy of the damaged Party with
respect to such excess damages shall be to terminate this Agreement.

 

10.2         Indemnification.  Each Party (the “Indemnitor”) shall release,
defend, indemnify and hold harmless the other Party, its affiliates, its
contractors and their respective members, partners, directors, officers,
shareholders, managers, employees, agents and representatives (collectively, the
“Indemnitee Group”) from and against any and all losses, damages, fines, liens,
levies, penalties, claims, demands, causes of action, suits, legal or
administrative proceedings, orders, governmental actions and judgments of every
kind and character, and any and all costs and expenses (including, without
limitation, reasonable attorneys’ fees, reasonable expert witness fees and court
costs) related thereto (collectively, “Claims”), which arise out of, result from
or relate in any way, directly or indirectly, to (a) a breach of this Agreement
by the Indemnitor, or (b) the acts or omissions hereunder of the Indemnitor or
its affiliates, contractors and their respective members, partners, directors,
officers, shareholders, managers, employees, agents and representatives.

 

The Party claiming indemnification shall give prompt written notice to the
Indemnitor of any matter for which the Indemnitor may become liable under this
provision.  Said notice shall contain full details of the matter in order to
provide the Indemnitor with sufficient information to assess its potential
liability and to undertake defense of the Claim.  The indemnified Party shall
have the right at all times to participate in the preparation for and conducting
of any hearing, trial or other proceeding related to the provisions of this
Section, as well as the right to appear on its own behalf at any such hearing,
trial or other proceeding.  Any such participation or appearance by the
indemnified Party shall be at its sole cost and expense.  The indemnified Party
shall cooperate in all reasonable respects with the Indemnitor and its counsel
in defending any Claims and shall not take any action that is reasonably likely
to be detrimental to such defense.  The Indemnitor shall obtain written
approval, which shall not be unreasonably withheld, from the indemnified Party
prior to any settlement that may impose obligations or restrictions on the
indemnified Party.

 

10.3         Insurance.  Each Party shall, during the term of this Agreement,
provide the insurance coverages set forth in Exhibit “D”.

 

Article 11
FORCE MAJEURE

 

11.1         Force Majeure.  In the event either Party hereto is rendered unable
by reason of Force Majeure, as defined in Section 11.2, to carry out its
obligations under this Agreement, such Party shall promptly give written notice
and reasonably complete particulars of such Force Majeure to the other Party
stating the obligation(s) the performance of which are, or are expected to be,
delayed or prevented.  The obligations of the notifying Party shall be suspended
during and to the extent affected by Force Majeure and such event shall, so far
as possible, be remedied with all reasonable dispatch.

 

13

--------------------------------------------------------------------------------


 

1.2           Definition of Force Majeure.  The term “Force Majeure” shall mean
any cause not reasonably within the control of the Party claiming suspension and
which, by the exercise of due diligence, such Party is unable to prevent or
overcome.  Such term shall include, but not be limited to:  (i) acts of God,
(ii) strikes, lockouts or acts of the public enemy, (iii) wars, blockades,
insurrections, riots, epidemics, acts of terrorism, (iv) transportation
shortages, (v) landslides, lightning, earthquakes, fires, storms, floods,
washouts, tornadoes, (vi) civil disturbances, and (vii) explosions.  The term
“Force Majeure” shall specifically include those events affecting any
transporter of Corn acting on behalf of Gavilon hereunder, but shall in all
events exclude any price fluctuations in Corn or other economic or commercial
changes involving the purchase and sale of Corn or the production of ethanol or
co-products therefrom.  Events directly and proximately caused by the gross
negligence or willful misconduct of a Party or its affiliates shall in no event
constitute Force Majeure.

 

Article 12
POSSESSION AND TITLE

 

12.1         Title; Risk of Loss.  Title to the Corn shall only pass from
Gavilon to Buyer at the time the Corn passes from storage at the Plant (albeit
temporary) into the grinders located at the Plant.  Notwithstanding the
foregoing provisions of this Section 12.1, risk of loss in the Corn shall pass
from Gavilon to Buyer (i) for any Corn stored in the Elevator in accordance with
the terms of the Storage Agreement, risk of loss shall pass to Buyer at the time
when such Corn is subject to a sale confirmation between the Parties, and
(ii) with regard to any Corn which is not stored in the Elevator prior to
delivery to the Plant, risk of loss shall only pass from Gavilon to Buyer at the
time the rail car is Constructively Placed or, with respect to truck deliveries,
at the time the Corn is unloaded from the truck at the Delivery Point.

 

12.2         Liability.  Except for Buyer’s continuing obligations, risk and/or
liability for Corn under Buyer’s Corn Orders as set forth in this Agreement,
Buyer shall have no responsibility or liability with respect to any Corn
deliverable under this Agreement until title and/or risk of loss (as applicable)
have transferred as described in Section 12.1.  Gavilon shall have no
responsibility or liability with respect to the Corn after title and/or risk of
loss (as applicable) transfer to Buyer as described in Section 12.1 or on
account of anything which may be done or happen to arise with respect to the
Corn after such transfer.

 

Article 13
NOTICES

 

13.1         Addresses.  Except as specifically otherwise provided herein, any
notice or other written matter required or permitted to be given hereunder by
one Party to the other Party shall be deemed to be sufficiently given if
delivered by hand or by nationally-recognized overnight courier, or sent by U.S.
Mail (certified mail return receipt requested), and addressed if to Gavilon, at:

 

Gavilon, LLC

 

Eleven ConAgra Drive

 

Omaha, NE 68102-5011

 

Attn:

Legal Department

Phone:

(402) 889-4000

 

14

--------------------------------------------------------------------------------


 

And if to Buyer, at:

 

 

 

Heron Lake BioEnergy, LLC

 

91246 390th Avenue

 

Heron Lake, MN  68301

 

Attn:

Bob Ferguson

Phone:

507-793-0077

 

13.2         Change of Address.  Each Party shall give notice within thirty (30)
days to the other Party, in the manner herein provided, of a change in its
address for notice.

 

13.3         Effective Date of Notice.  Any notice or other written matter shall
be deemed to have been given and received: if delivered by hand or courier, on
the date of delivery; and, if sent by telecopy, on the Business Day following
the sending of the notice.

 

Article 14
MISCELLANEOUS

 

14.1         Assignment.  Neither Party may assign any of its rights or
obligations under this Agreement without the prior written consent of the other
Party, not to be unreasonably withheld.  A Change in Control of Buyer or Gavilon
shall be construed to be an assignment for purposes of this Section.  The above
notwithstanding: (i) Gavilon may, without the need for consent from Buyer,
(A) transfer, sell, pledge, encumber or assign this Agreement, including the
revenues or proceeds hereof, in connection with any financing arrangements, and
(B) transfer or assign this Agreement to an affiliate; and (ii) Buyer may,
without the need for consent from Gavilon, transfer, sell, pledge, encumber or
assign this Agreement, including the revenues or proceeds hereof, in connection
with any financing arrangements. In the event the Plant is sold by Buyer, Buyer
shall assign this Agreement to the purchaser of the Plant and require the
purchaser to assume all of Buyer’s obligations hereunder, provided that such
purchaser is reasonably acceptable to Gavilon.  No such assignment shall in any
way relieve the assigning Party from liability for full performance hereunder. 
It is further agreed that no such assignment shall be permitted unless the
Master Agreement and all other agreements referenced therein are similarly
assigned in accordance with their terms.

 

14.2         Records.  Each Party will establish and maintain true and accurate
books, records and accounts relating to their own transactions under this
Agreement with respect to all Corn prices charged, payments made, and types and
quantities of Corn delivered hereunder, including calculations of the Supply
Fees.  These books, records and accounts will be preserved by the applicable
Party for a period of at least one (1) year after the expiration of the term of
this Agreement, but in no event longer than seven (7) years from the date of
creation.

 

14.3         Audit Rights; Inspection Rights.  Upon five (5) Business Days
notice and during normal business hours each Party has the right to audit such
books, records and accounts of the other Party to the extent necessary in order
to verify the accuracy of any statement, charge, computation or demand made
under or pursuant to any provision of this Agreement.  If any material error is
discovered in any statement rendered hereunder, such error will be adjusted
within seven (7) days from the date of discovery, but no adjustment will be made
for errors discovered more than two (2) years after delivery and receipt of such
statements.  Any error or discrepancy detected which has led to an overpayment
or an underpayment between the Parties shall be corrected by an appropriate
balancing payment to the underpaid Party or by a refund by the overpaid Party. 
Such balancing payment or refund shall be made on the first

 

15

--------------------------------------------------------------------------------


 

payment date thereafter arising under the Master Agreement.  Gavilon shall also
have the right to inspect the Plant and any Corn held in storage by Buyer at any
time during normal business hours.  Such inspections may include, but shall not
be limited to, Gavilon’s right to inventory the Corn, monitor Buyer’s process
for unloading trucks and railcars at the Plant, testing the scales and accuracy
thereof, and otherwise reviewing the process and paperwork related to Buyer’s
Corn Orders and the input of same into Gavilon’s electronic system for tracking
Corn purchases.  Buyer shall reasonably cooperate with Gavilon during any such
audits or inspections.

 

14.4         Dispute Resolution.  Except where a different dispute resolution
mechanism is specified herein, in the event a dispute arises in connection with
the performance or non-performance of this Agreement which the Parties are
unable to mutually resolve, the Parties shall submit such matter to arbitration
in a neutral geographic location using the arbitration process set forth in the
Trade Rules, provided such matter involves commercial aspects of the delivery of
Corn and is accepted by the NGFA for resolution; otherwise the Parties shall
have available whatever rights or remedies exist at law or equity. The
arbitrator(s) shall have no power to award damages inconsistent with this
Agreement.  All aspects of the arbitration shall be treated as confidential and
judgment on the arbitrator’s award may be entered in any court having
jurisdiction.  The expenses of the arbitrator(s) shall be shared equally by the
Parties, and each Party shall bear its own legal costs, unless the arbitrators
determine that legal costs shall be otherwise assessed.  Nothing contained in
any indemnification provision hereunder shall be construed as having any bearing
on the award of attorney’s fees under this Section.  The foregoing
dispute-resolution process shall in no event be deemed to excuse either Party
from continuing to fulfill its respective obligations under, or to prevent or
impede either Party from exercising its rights or remedies set forth in, this
Agreement.

 

14.5         Inurement. This Agreement will inure to the benefit of and be
binding upon the respective successors and permitted assigns of the Parties, and
Buyer shall cause the same to be assumed by and to be binding upon any successor
owner or operator of the Plant, provided that such successor or assignee is
reasonably acceptable to Gavilon.

 

14.6         Entire Agreement. This Agreement and the Exhibits attached hereto,
together with the Master Agreement, the Storage Agreement, and the Ethanol and
DDG Agreements, constitute the entire agreement between the Parties with respect
to the subject matter contained herein and any and all previous agreements,
written or oral, express or implied, between the Parties or on their behalf
relating to the matters contained herein are hereby terminated and canceled.  In
the event of any conflict between the terms of this Agreement and any Buyer’s
Corn Order or Confirmed Order, this Agreement shall govern.

 

14.7         Amendments.  There will be no modification of the terms and
provisions hereof except by the mutual agreement in writing signed by the
Parties.  Any attempt to so modify this Agreement in the absence of such writing
signed by the Parties shall be considered void and of no effect.

 

14.8         Governing Law; Venue; Waiver of Jury Trial. The Agreement will be
interpreted, construed and enforced in accordance with the procedural,
substantive and other laws of the State of Nebraska without giving effect to
principles and provisions thereof relating to conflict or choice of law even
though one or more of the Parties is now or may do business in or become a
resident of a different state.  Subject to Section 14.4, all disputes arising
out of this Agreement shall be resolved exclusively by state or federal courts
located in Nebraska, and each of the Parties waives any objection that it may
have to the bringing of an action in any such court.  Each of the Parties hereby
waives its rights to trial by jury and any judicial proceeding involving,
directly or indirectly, any matter (whether sounding in tort, contract or
otherwise) in any way

 

16

--------------------------------------------------------------------------------


 

arising out of, related to, or connected with this Agreement, the Master
Agreement, the Storage Agreement or the Ethanol and DDG Agreement.

 

14.9         Setoff.  In addition to, and without limitation of, any rights
hereunder, if Buyer becomes insolvent, however evidenced, or if Buyer defaults
and fails to cure the default within the applicable period specified herein,
then any and all amounts due and owing by Buyer may be applied by Gavilon toward
the payment of amounts due and owing to Buyer.  This right of setoff shall be
without prejudice and in addition to any right of setoff, net income,
recoupment, a combination of accounts, lien, charge or the right to which
Gavilon is at any time otherwise entitled (whether by operation of law, by
contract or otherwise).  If an amount is unascertained, Gavilon may reasonably
estimate the amount to be setoff.

 

14.10       Cumulative Remedies.  Unless otherwise specifically provided in this
Agreement, the rights, powers and remedies of each of the Parties provided in
this Agreement are cumulative and the exercise of any right, power or remedy
under this Agreement does not affect any other right, power or remedy that may
be available to either Party under this Agreement or otherwise at law or in
equity.

 

14.11       Faithful Performance and Good Faith.  The Parties shall faithfully
perform and discharge their respective obligations in this Agreement and
endeavor in good faith to negotiate and settle all matters arising during the
performance of this Agreement which are not specifically provided for herein.

 

14.12       No Partnership; Relationship. This Agreement shall not create or be
construed to create in any respect a partnership or any agency or joint venture
relationship between the Parties.  The relationship of Gavilon and Buyer
established by this Agreement is that of independent contractors, and nothing
contained in this Agreement shall be construed: to give either Party the power
to unilaterally direct and control the day-to-day activities of the other or to
be considered an agent of the other; to constitute the Parties as partners,
joint venturers, co-owners or otherwise; or to allow either Party to create or
assume any obligation on behalf of the other Party for any purpose whatsoever. 
Except as otherwise provided herein, nothing contained in this Agreement shall
be construed as conferring any right or benefit on a person not a Party to this
Agreement.

 

14.13       Costs To Be Borne by Each Party.  Except as otherwise provided
herein, Buyer and Gavilon shall pay its own costs and expenses incurred in the
negotiation, preparation and execution of this Agreement and of all documents
referred to herein.

 

14.14       Counterparts. This Agreement may be executed in multiple
counterparts with the same effect as if Buyer and Gavilon had signed the same
document and all counterparts will be construed together and constituted as one
and the same instrument.  Each counterpart signature may be executed and
delivered to the other Party by facsimile machine or electronic transfer, and
the signature as so transmitted shall be as binding upon the executing Party as
its original signature, without the necessity of the recipient Party to
establish original execution or the existence of such original signature or the
document to which affixed, all of which shall be deemed waived.

 

14.15       Severability.  Any provision of this Agreement which is or becomes
prohibited or unenforceable in any jurisdiction shall not invalidate or impair
the remaining provisions of this Agreement, and the remaining terms of this
Agreement shall continue in full force and effect or, if allowed by the law of
the applicable jurisdiction, it shall be amended so as to most closely

 

17

--------------------------------------------------------------------------------


 

conform to the original intent of this Agreement without the offending
provision, and as so amended shall continue in full force and effect.

 

14.16       Forward Contract/Forward Contract Merchants.  The Parties agree that
each of them is a forward contract merchant as set forth in 11 U.S.C. §101(26). 
The Parties also agree that this Agreement is a forward contract as defined in
11 U.S.C. §101(25).  The payments and transfers described herein shall
constitute “Settlement Payments” or “Margin Payments” as set forth in 11 U.S.C.
§§ 101(51A) and (38).

 

14.17       Headings; Construction.  The article and section headings used
herein are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement.  Unless the context of this
Agreement otherwise requires, (i) words of any gender shall be deemed to include
each other gender; (ii) words using the singular or plural number shall also
include the plural or singular number, respectively; and (iii) the terms
“hereof,” “herein,” “hereby,” “hereto,” and derivative or similar words shall
refer to this entire Agreement.  This Agreement is the product of negotiation by
and among the Parties hereto.  This Agreement shall be interpreted and construed
neutrally as to all Parties, without any Party deemed to be the drafter of this
Agreement.

 

14.18       Waiver.  No delay or omission in the exercise of any right, power or
remedy hereunder shall impair such right, power or remedy or be construed to be
a waiver of any default or acquiescence therein.

 

14.19       Interpretation.  This Agreement shall not be interpreted against the
Party drafting or causing the drafting of this Agreement.  All Parties hereto
have participated in the preparation of this Agreement.

 

[The Remainder of This Page Intentionally Left Blank; Signature Page Follows.]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the Parties have executed this Agreement by their respective
proper signing officers as of the date first above written.

 

 

Gavilon, LLC

 

Heron Lake BioEnergy, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ John W. Neppl

 

By:

/s/ Robert J. Ferguson

Name:

John W. Neppl

 

Name:

Robert J. Ferguson

Title:

CFO

 

Title:

CEO

 

 

Corn Supply Agreement

(Heron Lake, Minnesota)

Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

PLANNING, ORDERING AND DELIVERY OF CORN

 

1.                                       Delivery Schedule.  The Parties shall
jointly develop a delivery schedule (the “Delivery Schedule”) which will serve
as the formal planning tool for Corn requirements for each quarter and each
month of the quarter.  The specific format of the Delivery Schedule will be
mutually created by the Parties to accommodate the required information outlined
above.

 

If the Delivery Schedule shows that Buyer desires to have Gavilon assist in
originating and supplying Corn, then Gavilon shall review the initial draft of
the Delivery Schedule and advise Buyer of market conditions, Corn availability
and inventory, transportation and logistics issues within ten (10) Business Days
after receipt.  Gavilon shall amend the Delivery Schedule to include planned
shipment of Corn in bushels and the expected mode of transport of such Corn.

 

2.                                       Buyer’s Corn Orders.  Buyer shall
submit all Buyer’s Corn Orders to Gavilon on a daily basis, all in a format as
mutually agreed upon by the parties.  The Delivery Schedule shall reflect and be
further governed by such Buyer’s Corn Orders.  Except as otherwise set forth in
the Agreement, Gavilon shall be responsible for coordinating on the delivery of
Corn purchases under each Buyer’s Corn Order.

 

3.                                       Confirmed Orders.  In the event that
Buyer desires to have Gavilon assist in originating or supplying Corn for the
Plant, it is understood that, in all events, pricing of Corn shall be quoted by
Gavilon and either accepted or rejected by Buyer.  Price quotations for Corn
deliveries shall be submitted to Buyer by Gavilon prior to purchases,
substantially in the form of Exhibit “A-1” attached hereto.  It is understood
that such quotations shall correlate to the forward-delivered price of the corn
as established by [ * * * ], adjusted to reflect deviations from then-current
market conditions (either at a premium or discount), as well as [ * * * ]. 
Buyer shall reject or accept Gavilon’s price quotation within the time period
set forth on any written quotations or immediately with respect to any
quotations offered via telephone.  Such acceptances shall constitute “Confirmed
Orders” and the price in $/bushel thereunder shall be the Delivered Corn Price
for the applicable Corn.  The Delivery Schedule shall reflect and be further
governed by such Confirmed Orders of Corn.  The Parties understand and agree
that either party may record telephone conversations in the ordinary course of
their respective businesses for purposes of, among other things, further
documenting the quotation and acceptance of Corn prices in order to establish
and verify Confirmed Orders.  Gavilon shall be responsible for the sourcing and
delivery of each Corn purchase per the Confirmed Orders.

 

4.                                       Delivery Schedule Deviations.  The
Parties recognize the need to maintain a degree of flexibility to accommodate
unexpected changes in the Plant operating capacity and changing Corn market
conditions.  Upon notification by either Party of any substantial deviations to
the Delivery Schedule, the Parties agree to work in good faith to jointly
resolve any such discovered deviations and correct such deviations within
fifteen (15) days following first notification.  For purposes of this Agreement,
“substantial deviations” shall mean any increase or decrease in Corn
requirements by Buyer in an amount of five percent (5%) or more of Buyer’s
previously required Corn for a specified month as set forth in the Delivery
Schedule.

 

5.                                       Liability Disclaimer.  Each of the
Parties understands and agrees that except for Corn quantity, grade and price
quotations confirmed by the Parties in Buyer’s Corn Orders and

 

Exhibit A-1

--------------------------------------------------------------------------------


 

Confirmed Orders pursuant to this Exhibit “A”, the planned production rates,
estimated costs, pricing and market information, and all other information
furnished by the Parties in the preparation of the Delivery Schedule is for
planning and informational purposes only. Neither Party shall be responsible to
the other for any actions taken in reliance on such estimates, plans and other
information.

 

6.                                       Contact Information.  Each Party shall
appoint at least one (1) person to act as the point of contact regarding
delivery coordination, preparation of Delivery Schedules, orders and order
confirmation and other technical and logistical questions relating to Corn or
the delivery thereof.  The respective contact persons shall, unless notified
otherwise, be as follows:

 

Buyer:

 

Tyronne Bialis

 

 

Heron Lake BioEnergy, LLC

 

 

91246 390th Avenue

 

 

Heron Lake, MN 68301

 

Phone:

507-793-0077

 

E-Mail:

tyronneb@heronlakebioenergy.com

 

 

 

Gavilon:

 

Matt Gibson

 

 

Eleven ConAgra Drive

 

 

Omaha, NE 68102

 

Phone:

(402) 889-4424

 

E-Mail:

matt.gibson@gavilon.com

 

Exhibit A-2

--------------------------------------------------------------------------------


 

EXHIBIT “A-1”

 

FORM FOR CONFIRMED ORDERS

 

[g296971kx05i001.jpg]

 

Gavilon Grain, LLC
d.b.a. Peavey Company

 

 

 

 

Our Number:

 

PRICED

 

Contract Date:

 

 

B

Customer No.

U

Payment Terms:

Y

Broker:

E

Broker No.:

R

Delivery Terms:

 

BUYER HEREBY AGREES TO AND CONFIRMS THE PURCHASE OF THE FOLLOWING DESCRIBED
COMMODITIES FROM GAVILON GRAIN, LLC (SELLER) SUBJECT TO THE TERMS AND CONDITIONS
STATED ON THE FACE AND BACK THEREOF. FAILURE TO ADVISE GAVILON GRAIN, LLC
IMMEDIATELY BY WIRE OF ANY DISCREPANCY, OBJECTION TO, OR DISAGREEMENT WITH SUCH
TERMS AND CONDITIONS SHALL BE AN ACCEPTANCE THEREOF.

 

 

WEIGHTS:

COMMODITY:

GRADES:

 

TRANSPORTATION:

QUANTITY:

REFERENCE:

 

MARKET REGION:

 

 

 

Delivery

 

Schedule

 

Futures

 

Futures

 

Basis

 

BU

 

Status

 

Dates

 

Price

 

Month

 

Price

 

Price

 

Priced

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Contracted BUSHELS

 

 

 

 

SELLER OBJECTS TO THE INCLUSION OF ANY DIFFERENT OR ADDITIONAL TERMS PROPOSED BY
BUYER. IF PRICE OF GRAIN IS ON A PREMUIM BASIS, CONTRACT TO BE PRICED OR SPREAD
PRIOR TO THE LAST TRADING DAY PRECEDING THE FIRST DELIVERY DAY OF THE FUTURES
CONTRACT.

 

Confirmation Acknowledged

 

Gavilon Grain, LLC

 

 

 

 

 

 

Date

 

Date

PLEASE SIGN ONE COPY AND RETURN TO ABOVE ADDRESS.

 

Original

 

--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS

 

Except as modified or limited by the terms and conditions stated herein, the
Contract shall be governed by and construed in accordance with the applicable
rules and regulations of the exchange. board or association designated on the
face hereof, or, if none is designated or Seller is not a member of said
exchange, board, or association, then the applicable trade rules of the National
Grain and Feed Association in effect on the date hereof, and, to the extent not
inconsistent therewith, the applicable provisions of the Uniform Commercial
Code.

 

The price does not include any tax, duty, tariff or charge assessed or imposed
by any governmental authority. If any such tax, duty, tariff or charge is or
shall be assessed or imposed on this transaction or any aspect thereof, the same
shall be paid by Buyer.

 

This Contract is made on the basis of freight rates in effect on the date
hereof. Any increase in freight rates taking effect before the full performance
of the Contract shall be for the account of Buyer unless otherwise adjusted and
agreed upon between the parties at the time of the affected shipment.

 

Notwithstanding the right of Seller to cancel this Contract or demand other
adequate assurance of performance by Buyer, Seller may, at any time Buyer’s
creditworthiness or financial responsibility becomes unsatisfactory in Seller’s
sole opinion, (i) require cash payment in advance of or on delivery of remaining
quantities under this Contract, and (ii) require that Buyer post a margin
payment based on the difference between the Contract price and the market price
(as determined by Seller in a commercially reasonable manner) at the time of
such demand.

 

In the event that Buyer fails to pay any amounts due hereunder and such failure
continues for two (2) business days after Seller’s notice to Buyer of such
failure, or Buyer becomes insolvent, or suffers or consents to or applies for
the appointment of a receiver, trustee, custodian or liquidator of itself or any
of its property, or generally fails to pay its debts as they become due, or
makes a general assignment for the benefit of creditors, or files a voluntary
petition in bankruptcy, or seeks reorganization, in order to effect a plan or
other arrangement with creditors or any other relief under the Bankruptcy Code,
Title 11 of the United States Code, as amended or recodified from time to time,
or under any state or federal law granting relief to debtors then Seller may
(i) immediately cancel this Contract and all other Contracts between Buyer and
Seller. (ii) liquidate such cancelled Contracts in a commercially reasonable
manner. and (iii) aggregate such liquidated amounts into a single liquidated
settlement amount (the “Settlement Amount”) due to Seller or Buyer, which shall
be due and payable two (2) business days after written notice by Seller. In
addition, Seller may set-off any amounts owed by Buyer to Seller under any other
agreements between the parties against any Settlement Amount owed by Seller to
Buyer hereunder.

 

The parties agree that each of them is a forward contract merchant as set forth
in 11 U.S.C. Section 101(25). The parties also agree that this Contract and any
other commodity contract between the parties are all forward contracts as
defined in 11 U.S.C. Section 101(25). The payments and transfers described
herein shall constitute “Settlement Payments” or “Margin Payments” as set forth
in 11 U.S.C. Sections 101 (51A) and (38).

 

Seller warrants to Buyer that all grain sold and delivered hereunder will be of
good, sound, dry and merchantable quality in accordance with the grade specified
herein; that it will not be adulterated or misbranded within the meaning of
Federal Food. Drug and Cosmetic Act, nor be a commodity which may not, under the
provisions of Section 404 or 505 of the Act, be introduced into interstate
commerce; that neither any such grain nor the shipment thereof will be in
violation of any other federal, state or local law, ordinance or regulation; and
all grain sold hereunder will be delivered to Buyer free and clear of any and
all liens, encumbrances, or security regulation; and all grain sold hereunder
will be delivered to Buyer free and clear of any and all liens, encumbrances, or
security interests.

 

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, SELLER MAKES NO WARRANTY, EXPRESS
OR IMPLIED, WHETHER ARISING BY STATUTE OR RULE, COURSE OF DEALING OR OTHERWISE,
AS TO THE GOODS SOLD HEREUNDER, INCLUDING WITHOUT LIMITATION, THEIR FITNESS FOR
ANY PARTICULAR PURPOSE.

 

BUYER ASSUMES ALL RISK AND LIABILITY FOR RESULTS OBTAINED BY THE USE OF THE
GOODS COVERED BY THIS CONTRACT, WHETHER USED SINGLY OR IN COMBINATION WITH OTHER
PRODUCTS. SELLER SHALL IN NO EVENT BE RESPONSIBLE FOR ANY CONSEQUENTIAL DAMAGES
AND BUYER REMEDIES UNDER THIS CONTRACT SHALL BE LIMITED TO REJECTION AND
REPLACEMENT OF OR ADJUSTMENT FOR DEFECTIVE GOODS. BUYER’S REMEDIES SHALL IN NO
EVENT EXCEED THE PURCHASE PRICE OF THE DEFECTIVE GOODS.

 

Unless otherwise specified, each shipment hereunder will be applied to the
oldest open contract between Buyer and Seller.

 

Seller’s performance hereunder, or any delay in such performance, including
delivery of the date or dates specified, shall be excused where such failure to
perform or delay is attributable to any cause or reason beyond Seller’s control,
including without limitation product shortages, labor trouble, governmental
regulations, transportation difficulties, civil disturbances, acts of God, or
any other causes of the like or different character beyond Seller’s control.

 

Seller’s failure to deliver or perform in accordance with any installment
provided for in this Contract shall not constitute a breach as to any other
installment or as to the entire Contract.

 

Any change in price or other terms of this Contract caused by governmental
regulations will entitle Seller, at its option, to cancel any unshipped portion
of the goods covered by this Contract.

 

This Contract is intended by the parties as a final expression of their
agreement and is intended also as a complete and exclusive statement of the
terms and conditions of their agreement. This Contract is limited to the terms
and conditions stated herein, which terms and conditions shall prevail insofar
as they might in any way conflict with any terms or conditions of Buyer’s
confirmation.

 

There are hereby incorporated herein by reference the respective Equal
Opportunity Clauses set forth in 41 C. F. R. para 60-1.4 (a), 41 C.F.R. para.
60-250.4 and 41 C.F.R. para 60-741.4 to extent the incorporation thereof is
required by or necessary for compliance with applicable federal laws, regulation
or orders. As used in such clauses, “contractor” shall mean the Buyer hereunder.

 

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

BUYER’S CORN ORDER PARAMETERS

 

1.                                       Each Buyer’s Corn Order shall be placed
on a Sales Contract in the form attached hereto as “Exhibit B-1”.

 

2.                                       Each Sales Contract shall contain a
minimum of 500 bushels.

 

3.                                       All Corn shall meet the commodity and
grade requirements as is acceptable to Buyer.

 

4.                                       Gavilon shall be named as the purchaser
of the Corn in the Sales Contract, and title of the Corn shall pass to Gavilon
at time of delivery to the Elevator or the Plant, as applicable.

 

5.                                       Each Sales Contract shall be subject to
the rules of the National Grain and Feed Association.

 

6.                                       Buyer shall have the right to set the
purchase price for the Corn based upon “Flat Price” pricing for up to [ * * * ]
ahead, provided that (i) such purchases shall not exceed [ * * * ], (ii) all
such purchases shall be promptly reported to Gavilon’s hedge desk to allow for
adequate hedging and (iii) the prices being paid are consistent with market
prices for Corn which could otherwise be obtained by Gavilon.

 

7.                                       In the event that Buyer desires to
purchase Corn more than [ * * * ] in advance on any contract, Buyer shall notify
Gavilon of the same and may only enter into such contracts in excess of [ * * *
] upon Gavilon’s prior approval.

 

Buyer acknowledges and agrees that Gavilon shall have the right to limit or
suspend any Corn purchased by Buyer’s Corn Orders if Gavilon determines in its
reasonable discretion that the prices being paid by Buyer exceed the prices
which could otherwise be obtained by Gavilon on the open market by [ * * * ]. 
Upon any such limitation or suspension of trading on Buyer’s Corn Orders,
Gavilon and Buyer shall work in good faith to resolve any such pricing issues.

 

--------------------------------------------------------------------------------


 

EXHIBIT “B-1”

 

FORM OF BUYER’S CORN ORDER

 

Gavilon Grain, LLC

Heron Lake BioEnergy, LLC

 

Heron Lake

 

Our Number:
PRICED
Contract Date:

 

 

 

S
E
L
L
E
R

 

Customer No.
Payment Terms:
Broker:
Broker No.:
Delivery Terms:

 

SELLER AGREES TO AND CONFIRMS THE SALE OF THE FOLLOWING DESCRIBED COMMODITIES TO
GAVILON GRAIN, LLC, (BUYER) SUBJECT TO THE TERMS AND CONDITIONS STATED ON THE
FACE AND BACK THEREOF. FAILURE TO ADVISE GAVILON GRAIN, LLC IMMEDIATELY BY WIRE
OF ANY DISCREPANCY, OBJECTION TO OR DISAGREEMENT WITH SUCH TERMS AND CONDITIONS
SHALL BE AN ACCEPTANCE THEREOF.

 


COMMODITY: #2 YC

QUANTITY:


YELLOW CORN

                              BU


15.0%MST

WEIGHTS:
GRADES:
TRANSPORTATION:
REFERENCE:
MARKET REGION:

DESTINATION
DESTINATION
TRUCK

 

Status

 

Delivery
Dates

 

Schedule
Price

 

BU
Priced

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Buyer’s scale of discounts at time of delivery to apply.

 

Total Contracted BUSHELS

 

Rules to apply: NGFA

 

 

 

Must be less than 20 PPB Aflatoxin to be applicable

 

 

 

 

BUYER OBJECTS TO THE INCLUSION OF ANY DIFFERENT OR ADDITIONAL TERMS PROPOSED BY
SELLER, BUYER’S SCHEDULE OF DISCOUNTS TO APPLY. SELLER GUARANTEES GRAIN U.S.
GROWN. IF PRICE OF GRAIN IS ON A PREMIUM BASIS, CONTRACT TO BE PRICED OR SPREAD
PRIOR TO THE LAST TRADING DAY PRECEDING THE FIRST DELIVERY DAY OF THE FUTURES
CONTRACT.

 

Confirmation Acknowledged Gavilon Grain, LLC

 

Date

 

Date

PLEASE SIGN ONE COPY AND RETURN TO ABOVE ADDRESS.

 

Original

 

--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS

 

Except as modified or limited by the terms and conditions stated herein, the
Contract shall be governed by and construed in accordance with the applicable
rules and regulations of the exchange, board or association designated on the
face hereof, or, if none is designated or Seller is not a member of said
exchange, board, or association, then the applicable trade rules of the National
Grain and Feed Association in effect on the date hereof, and, to the extent not
inconsistent therewith, the applicable provisions of the Uniform Commercial
Code.

 

Seller warrants to Buyer that all grain sold and delivered hereunder will be of
good, sound, dry and merchantable quality in accordance with the grade specified
herein; that it will have been grown in the Continental United States unless a
non-United States grown clause has been made a part of this Contract and so
stated on the face hereof; that it will not be adulterated or misbranded within
the meaning of the Federal Food, Drug and Cosmetic Act, nor be a commodity which
may not, under the provisions of Section 404 or 505 of the Act, be introduced
into interstate commerce; that neither any such grain nor the shipment thereof
will be in violation of or subject to penalty, seizure or lien under any other
federal, state or local law, ordinance regulation quota or order, and all grain
sold hereunder will be delivered to Buyer free and clear of any and all liens,
encumbrances, security interests, claims and penalties of any kind and nature.

 

In the event that a party hereto (the “Defaulting Party”) becomes insolvent, or
suffers or consents to or applies for the appointment of a receiver, trustee,
custodian or liquidator of itself or any of its property, or generally fails to
pay its debts as they become due, or makes a general assignment for the benefit
of creditors, or files a voluntary petition in bankruptcy, or seeks
reorganization, in order to effect a plan or other arrangement with creditors or
any other relief under the Bankruptcy Code, Title 11 of the United States Code,
as amended or recodified from time to time, or under any state or federal law
granting relief to debtors then the other party (the “Non-defaulting Party”) may
(i) immediately cancel this Contract and all other Contracts between the parties
hereto, (ii) liquidate such cancelled Contracts in a commercially reasonable
manner, and (iii) aggregate such liquidated amounts into a single liquidated
settlement amount (the “Settlement Amount”) due, which shall be due and payable
two (2) business days after written notice by the Non-defaulting Party. In
addition, the Non-defaulting Party may set-off any amounts owed by the
Defaulting Party to the Non-defaulting Party under any other agreements between
the parties against any Settlement Amount owed by the Non-defaulting Party to
the Defaulting Party hereunder.

 

The parties agree that each of them is a forward contract merchant as set forth
in 11 U.S.C. Section 101(25). The parties also agree that this Contract and any
other commodity contract between the parties are all forward contracts as
defined in 11 U.S.C. Section 101(25). The payments and transfers described
herein shall constitute “Settlement Payments” or “Margin Payments” as set forth
in 11 U.S.C. Sections 101(51A) and (38).

 

Each Party consents to the recording of all telephone conversations between its
representative and the representatives of the other Party.

 

This Contract is made on the basis of freight rates in effect on the date
hereof. Any increase in freight rates taking effect before the full performance
of this Contract shall be for the account of Seller unless otherwise adjusted
and agreed upon between the parties at the time of the affected shipment.

 

All shipments of grain hereunder shall be made by Seller to the place of
delivery designated herein. Buyer may subsequently designate any reasonable
alternate place of delivery to facilitate Seller’s performance of this Contract
but shall have no obligation to do so. Any increased shipping charges incurred
under this provision shall be for Seller’s account and any reductions in
shipping charges shall be for Buyer’s account; provided however, if the
designated alternate delivery points are solely for Buyer’s convenience,
increase shipping charges shall be for Buyer’s account.

 

Unless otherwise specified, each shipment hereunder will be applied to the
oldest open contract between Buyer and Seller.

 

Buyer reserves the right to apply off-grade grain at market difference without
first notifying Seller.

 

Buyer’s performance hereunder, or any delay in such performance, including the
acceptance of deliveries of grain on the date or dates specified, shall be
excused where such failure to perform or delay is attributable to any cause or
reason beyond Buyer’s control, including without limitation lack of available
storage space, equipment breakdown, labor trouble, governmental regulations,
transportation difficulties, embargoes, civil disturbances, acts of God, or any
other causes of the like or different character beyond Buyer’s control.

 

This Contract is intended by the parties as a final expression of their
agreement and is intended also as a complete and exclusive statement of the
terms and conditions of their agreement. This Contract is limited to the terms
and conditions stated herein, which terms and conditions shall prevail insofar
as they might in any way conflict with any terms or conditions of Seller’s
confirmation.

 

There are hereby incorporated herein by reference the respective Equal
Opportunity Clauses set forth in 41 C.F.R. para. 60-1.4 (a). 41 C.F.R. para.
60-250.4 and 41 C.F.R. para. 60-741.4 to extent the incorporation thereof is
required by or necessary for compliance with applicable federal laws,
regulations or orders. As used in such clauses, “contractor” shall mean the
Seller hereunder. Unless otherwise exempt, this Purchase Order incorporates by
reference the EEO Clause contained in 41 C.F.R. Sections 60-1.4,60-741.5, and
60-250.5.

 

CONTROVERSIES: Controversies and/or other disagreements between Buyer and Seller
arising under this Contract shall be settled by arbitration which shall be a
condition precedent to any right of legal action that either Buyer or Seller may
have against the other party. Any arbitration shall be in accordance with the
rules of the National Grain and Feed Association [NGFA]. At the time notice of
arbitration is served by either Buyer or Seller upon the other, (i) if either is
a member of NGFA, the NGFA Arbitration Committee shall serve as the arbitrator;
(ii) if neither is a member of the NGFA, the American Arbitration Association
shall serve as the arbitrator.

 

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

SPECIFICATIONS; TRADE RULES

 

1.             General.  Each Party shall be responsible for the administration
of and compliance with all applicable Trade Rules with its suppliers.  The
standard of quality, specifications, method of analysis, sampling and adjustment
procedures are defined in the Trade Rules and Buyer agrees to the specifications
and procedures set forth in the applicable Trade Rules, unless otherwise noted
herein.

 

2.             Trade Rules.  Buyer agrees to the standard of quality,
specifications, methods of analysis, sampling and adjustment procedures in the
applicable Trade Rules, unless otherwise noted herein.

 

3.             Specifications.  The specifications for Corn shall be as provided
under the applicable Trade Rules unless agreed to in writing by Buyer and
Gavilon.

 

4.             Analysis Methods.  Buyer shall use approved NGFA analysis methods
and comply with the sampling procedures per the applicable Trade Rules.

 

5.             Testing.  In the event analysis by Buyer shows that any Corn
obtained by Gavilon under Confirmed Orders is out-of-specification or
nonconforming according to the applicable Trade Rules, Buyer shall timely notify
Gavilon pursuant to the applicable Trade Rules and provide a copy of the test
results.  A mutually agreeable laboratory may be used for analysis, if agreement
on analysis results cannot be reached, and Buyer and Gavilon will share equally
the costs for such third party analysis.  Gavilon is responsible for the final
resolution of non-conforming product with its supplier, including filing of
quality claims, securing adjustments and/or return of shipment.  In the event an
analysis by Buyer shows that any Corn obtained by Buyer under Buyer’s Corn
Orders is out-of-specification or non-conforming according to the applicable
Trade Rules, Buyer shall be responsible for the final resolution of
non-conforming product with its supplier, including filing of quality claims,
securing adjustments and/or return of shipment.

 

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

INSURANCE COVERAGES

 

Each Party shall be required to purchase, maintain and provide proof (via
Certificate of Insurance) of the following insurance:

 

Commercial General Liability Insurance - $2 Million Combined Single Limit

Policy shall include coverage for liability resulting from Premises/Operations,
Products and Completed Operations, Blanket and Contractual Liability.  Policy
shall also include coverage for Broad Form Property Damage, including explosion,
collapse and underground hazards.  Such insurance shall be on an occurrence
basis.

 

Commercial Automobile Liability Insurance - $1 Million Combined Single Limit

Policy shall include coverage for liability resulting from the operation of all
owned, non-owned and hired automobiles.

Such insurance shall be on an occurrence basis.

 

In addition, Buyer shall be required to maintain the following insurance:

 

Workers’ Compensation with statutory limits as required by the State of
Minnesota.  Employers liability with limits of $1 million per accident, $1
million disease - each employee, and $1 million policy limits

 

Environmental Pollution Liability Insurance - $2 Million Combined Single Limit

Policy shall include coverage for bodily injury or property damage arising from
the transportation, handling, storage, disposal, dumping, processing or
treatment of waste.  Such insurance shall be on an occurrence basis.

 

Each Party shall also carry excess or umbrella liability insurance with limits
of at least $4,000,000 per occurrence for bodily injury or property damage in
excess of the limits afforded for general liability, automobile liability and
environmental liability provided above.

 

All required policies of insurance shall be endorsed to provide that the
insurance company shall notify the certificate holder at least thirty (30) days
prior to the effective date of any cancellation or material change of such
policies.  All insurance companies shall have an A.M. Best rating of A- or
better.

 

--------------------------------------------------------------------------------